Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This Office action is made in response to Amendment, filed June 8, 2022 (“Reply”).  Applicant has amended Claims 25, 29 – 34 and 36; cancelled Claims 26 – 28; and added new Claims 51 - 73.  As amended, Claims 25, 29 – 36 and 51 - 73 are presented for examination.
In Office action of December 8, 2021 (“Office Action”):
The drawings were objected to for minor informalities due to reference characters.
	In Claims 25 – 32, one or more claim limitations were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claims 25 – 36 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to antecedent basis.
	Claims 26 – 28 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25 and 29 – 31 were rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al., US Pub. 2014/0067998 A1 (hereinafter Garcia) in view of Sull et al., US Pub. 2002/0069218 A1 (hereinafter Sull).
Claims 32 - 34 were rejected under 35 U.S.C. 103 as being unpatentable over Gracia in view of Sull as applied to claim 25 above, and further in view of Coppinger, US Patent 5,987,150 (hereinafter Coppinger) and Chen et al., US Pub. 2015/0296228 A1 (hereinafter Chen).
Claim 35 was rejected under 35 U.S.C. 103 as being unpatentable over Gracia in view of Sull as applied to claim 25 above, and further in view of Evans, US Pub. 2015/0120535 A1 (hereinafter Evans).
Claim 36 was rejected under 35 U.S.C. 103 as being unpatentable over Gracia in view of Sull as applied to claim 25 above, and further in view of Stollery, US Pub. 2020/0145194 A1 (hereinafter Stollery) and Evans.

Response to Arguments
Applicant’s arguments with respect to claim rejections under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection.  
Although a new ground of rejection has been used to address additional limitations that have been added to Claim 25, a response is considered necessary for several of applicant's arguments since references Garcia and Sull will continue to be used to meet several claimed limitations.  
Applicant asserts that Garcia and Sull do not disclose the limitations in independent Claim 25, (Reply: pp. 18 – 25).  Specifically, Applicant argues that the claimed DSR is agnostic and interoperable across social networking systems while the social TV dongle of Garcia displays social content generated from one social network, (Reply: pp. 22 – 23).  Additionally, Applicant suggests that the invention is interoperable across legally compliant content providers while Garcia in necessarily limited to a single content source, (Reply: pp. 24 – 25).  Examiner respectfully disagrees.
Garcia discloses displaying posts and chat messages from other users who are currently watching a show or have watched the show in the past where the chat messages may be time-stamped to allow the messages to appear to other users during the appropriate time during the show using a network environment which could include multiple social-networking systems, (Garcia: Figs. 1, 5, 8 and 23, [0016], [0048] – [0049], [0218] and [0222]).  Garcia further discloses that users may receive content from various sources.  For example, one user may be watching “The Marine” on Hulu while another user may be concurrently watching “The Marine” on Comcast digital cable, (Garcia: Fig. 4 and [0088]).  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “user’s ability within the DSR system to switch between social channels”, (Reply p. 23)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that there are significant differences between the instant specification and Garcia (Reply: pp. 18 – 32), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The combination of Garcia, Sull and Lee teach the limitations of independent claims 25, 52 and 63 as presented in the rejection below.
Therefore, the examiner maintains the rejection of independent Claim 25 and its associated dependent claims.



Response to Arguments - Drawings
Applicant has amended the specification to correct the informalities associated with nomenclature.  Therefore, the objections to the drawings is withdrawn.


Response to Arguments - Claim Rejections - 35 USC § 112
Applicant has amended Claim 25, 29 – 34 and 36 to correct antecedent basis issues.  Therefore, rejection of Claims 25 – 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.  


Examiner Note - Allowable Subject Matter
In the non-Final Office Action, Examiner objected to dependent Claims 26 – 28 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While Applicant did move some of the limitations of objected to claims into the independent claim, Applicant did not include all of the limitations of the base claim and intervening claims.  Therefore, the claims are not allowable.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
- video search system…configured to search in claims 25, 52 and 63
- video search system…configured to commence in claims 29, 54 and 66
- video search system…configured to produce in claims 30, 55 and 67
- video search system…configured to produce in claims 31, 56 and 68
- video search system…configured to allow in claim 32, 57 and 69.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 51, 53, 62 and 64 - 65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25, 29 – 31, 52 and 54 - 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al., US Pub. 2014/0067998 A1 (hereinafter Garcia) in view of Sull et al., US Pub. 2002/0069218 A1 (hereinafter Sull) [included in the IDS dated 3/18/2021] and Lee, US Pub. 2007/0050817 A1 (hereinafter Lee).

In regards to Claim 25, Garcia discloses a Digital Social Recorder system operable within a computer network environment (Garcia: Fig. 1 and [0048] – [0049], where network environment 100 is associated with a social-networking system and includes a client system 130 which may be any suitable computing device, such as, a personal computer, a laptop, a cell phone, a smartphone or a tablet computer) configured to allow (a) a series of users to comment and engage with a broadcast to be registered in a centralized manner (Garcia: Figs. 5 and 8 and [0016], where both user 101 and friend 101a are viewing the same live show, social TV dongle 810 may display to user 101 posts by friend 101a about the show; Fig. 1 and [0049], where social-networking system 160 may be a network-addressable computing system hosting an online social network and may be accessed by other components of network environment 100 either directly or via network 110; Fig. 1 and [0048], where the network environment may include multiple social-networking systems 160), and (b) the series of users to see social commentary related to specific portions of the broadcast (Garcia: Fig. 23, [0218] and [0222], where a mobile chat app 2320, which can be displayed on TV 830, allows a user to view chat messages from other users who are currently watching the show or have watched the show in the past.  The chat messages may be time-stamped to allow the messages to appear to other users during the appropriate time during the show), the Digital Social Recorder system comprising:
a remote computer-based service system within the computer network environment, the remote computer-based service system being configured to provide and maintain a cross provider reference database, the cross provider reference database being configured to map media provider content to media content hashes within a media content pool via one of a metadata mapping mechanism or a media content finger printing mechanism (Garcia: Figs. 1 - 2 and [0057], where web server 210 links social networking system to one or more client devices 130 and/or one or more third-party content object providers 170 via a network 110; Fig. 4 and [0088], where content may be tagged with content identifiers and metadata from content databases 401 .  Social networking system compares various attributes about the content object, i.e. name, actors, duration, air date, etc., irrespective of the source and format of the content metadata.  For example, “The Marine” watched by a user on Hulu would be the same graph object as “The Marine” currently being watched by a user on Comcast digit cable; [0153], where fingerprints for known TV shows can be stored in a database); 
a series of client devices configured to enable the series of users to interact with the remote computer-based system (Garcia: Figs. 1 – 2 and [0057], where web server 210 links the social networking system to one or more client devices 130; [0049], where client system 130 may be any suitable computing device, for example, a personal computer, a laptop, a cell phone, a smartphone, or a tablet computer; [0047], where users are able to view the same content and interact with one another on a device); and 
a non-transitory computer-implementable application implementable via the series of client devices and the remote computer-based service system is configured to enable the series of users (a) to initiate social commentary atop select video content via the series of client devices and data release rules to the remote computer-based service system (Garcia: Fig. 23, [0218], where when watching a show, a mobile chat app 2320 may be launched on mobile device allowing user to interact with other users by viewing and posting chat messages about the show; [0222], chat messages displayed in mobile chat app may be concurrently shown on TV 830 in a chat area 2310); (b) input personal demographic data (Garcia: [0078], where a user may provide demographic data such as name, profile picture, birth date, gender, marital status, employment, education, preferences, interests, etc. to a social-networking system; [0049], where users are allowed to opt in or opt out of having their actions shared with other systems, e.g. third-party systems, by setting appropriate privacy settings); and (c) set data retention rules (Garcia: [0049], where users are allowed to opt in or opt out of having their actions logged by social-networking system); 
the Digital Social Recorder system being configured to allow the series of users to view therethrough the broadcast through a legally compliant content source selected by each user, with social commentary generated by users being communicated to other users simultaneously (Garcia: [0089], where users may associate multiple external services with their social networking identifier allowing sharing of all content across multiple content delivery services; [0088], where one user watches “The Marine” from Hulu and another user accesses the film “The Marine” on Comcast digital cable;  Social networking system identifies content irrespective of the source and format of the content metadata); 
each user being able to view previous portions of the broadcast with social content layered atop the previous portions of the broadcast when the broadcast is live, and each user being able to view social commentary layered atop the broadcast as the user watches the broadcast when the broadcast is pre-recorded and viewed through an on-demand service (Garcia: Fig. 23, [0218] and [0222], where a mobile chat app 2320, which can be displayed on TV 830, allows a user to view chat messages from other users who are currently watching the show or have watched the show in the past.  The chat messages may be time-stamped to allow the messages to appear to other users during the appropriate time during the show; [0116], where messages from friends are shown to a user at the point in a show in which the messages were posted, regardless of whether the show is being viewed in real-time or time-delayed; [0117], where chat sessions may be overlaid on top of a TV show being viewed); and 
the video content being from the same or different legally compliant content sources (Garcia: [0088], where one user watches “The Marine” from Hulu and another user accesses the film “The Marine” on Comcast digital cable;  Social networking system identifies content irrespective of the source and format of the content metadata).
But Garcia fails to explicitly disclose a video search system in co-operation with the remote computer- based system, configured to search video content via the remote computer-based system. 
Sull from a similar endeavor teaches a video search system in co-operation with the remote computer- based system, configured to search video content via the remote computer-based system (Sull: Abstract, where video images on a wide area network such as the Internet can be indexed and searched; [0052], where indexing and searching multimedia information on any device capable of connecting to the network is presented; [0054], where the multimedia file can be stored at remote locations). 
As content become readily available on wide area networks such as the Internet, searching, indexing and locating desired content in large volumes of multimedia will become more difficult, (Sull: [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia in view of Sull such that indexing, searching and retrieving of multimedia information on any device capable of connecting to the network is facilitated, (Sull: [0052]).  Searching for relevant multimedia content is based on at least one feature saved in a multimedia bookmark, (Sull: [0060]).
But the combined teaching of Garcia and Sull fail to explicitly disclose the video search system being further configured to map video content back to an original broadcast.
Lee from a similar endeavor teaches the video search system being further configured to map video content back to an original broadcast (Lee: Fig. 7 and [0120] – [0121], where a channel map of a retransmitted broadcast program is configured with a channel number of an original broadcast medium which map stores information including original broadcast medium and originally broadcasted channel number).
Because broadcast programs can be retransmitted, it is difficult to identify the origin of a broadcast, (Lee: [0005] and [0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia and Sull in view of Lee to provide information for an original channel when a broadcast has been retransmitted, (Lee: [0015]).  A channel map is configured by synthesizing the extracted original broadcast medium and the original channel number of the retransmitted program, (Lee: [0019]).  Identifying an original broadcast of video content is well-known in the art.
	
	

Regarding Claim 29, the combined teaching of Garcia, Sull and Lee discloses the Digital Social Recorder system of claim 25 wherein the video search system is configured to commence in response to a select video file or a select video file URL being submitted by a select client device to the remote computer-based system (Sull: Fig. 10 and [0215], where multimedia content is selected to play; [0225], where a user at a client selects a bookmarked image and the client sends the image to the server), and to process the select video file or video file URL into a series of frames, the series of frames being extracted into a target image size  (Sull: [0214], where a frame-based video search may be employed; [0493], where important blocks in an image can be compressed to reduce the overall data size of the compressed image while preserving the image fidelity that the author intended).  This claim is rejected on the same grounds as Claim 25.

Regarding Claim 30, the combined teaching of Garcia, Sull and Lee discloses the Digital Social Recorder system of claim 29 wherein the video search system is configured to produce a concatenated pixel search matrix from the series of frames to query against a video database (Sull: [0380] – [0381], where content may be represented by a queue matrix.  When a user searches the database for an image, system will return a list of similar images; [0052], where video content is one or more frames of video; [0177], where content information saved in the bookmark is used in searching the multimedia database; [0066], where direct links between images are based on relevance between images and each image has a queue of links which are propagated through linked images in a relevance graph).  This claim is rejected on the same grounds as Claim 25.

Regarding Claim 31, the combined teaching of Garcia, Sull and Lee discloses the Digital Social Recorder system of claim 29 wherein the video search system is configured to produce a series of pixel search matrices, a concatenated pixel search matrix being produced for each frame of the series of frames used in a search query (Sull: [0066], where each image has a queue of links which are propagated through linked images in a relevance graph; [0052], where video content is one or more frames of video).  This claim is rejected on the same grounds as Claim 25.

In regards to Claim 52, Garcia discloses a Digital Social Recorder system operable within a computer network environment (Garcia: Fig. 1 and [0048] – [0049], where network environment 100 is associated with a social-networking system and includes a client system 130 which may be any suitable computing device, such as, a personal computer, a laptop, a cell phone, a smartphone or a tablet computer) configured to allow (a) a series of users to comment and engage with a broadcast to be registered in a centralized manner (Garcia: Figs. 5 and 8 and [0016], where both user 101 and friend 101a are viewing the same live show, social TV dongle 810 may display to user 101 posts by friend 101a about the show; Fig. 1 and [0049], where social-networking system 160 may be a network-addressable computing system hosting an online social network and may be accessed by other components of network environment 100 either directly or via network 110; Fig. 1 and [0048], where the network environment may include multiple social-networking systems 160), and (b) the series of users to see social commentary related to specific portions of the broadcast (Garcia: Fig. 23, [0218] and [0222], where a mobile chat app 2320, which can be displayed on TV 830, allows a user to view chat messages from other users who are currently watching the show or have watched the show in the past.  The chat messages may be time-stamped to allow the messages to appear to other users during the appropriate time during the show), the Digital Social Recorder system comprising: 
a remote computer-based service system within the computer network environment, the remote computer-based service system being configured to provide and maintain a cross provider reference database, the cross provider reference database being configured to map media provider content to media content hashes within a media content pool via one of a metadata mapping mechanism or a media content finger printing mechanism (Garcia: Figs. 1 - 2 and [0057], where web server 210 links social networking system to one or more client devices 130 and/or one or more third-party content object providers 170 via a network 110; Fig. 4 and [0088], where content may be tagged with content identifiers and metadata from content databases 401 .  Social networking system compares various attributes about the content object, i.e. name, actors, duration, air date, etc., irrespective of the source and format of the content metadata.  For example, “The Marine” watched by a user on Hulu would be the same graph object as “The Marine” currently being watched by a user on Comcast digit cable; [0153], where fingerprints for known TV shows can be stored in a database); 
a series of client devices configured to enable the series of users to interact with the remote computer-based system (Garcia: Figs. 1 – 2 and [0057], where web server 210 links the social networking system to one or more client devices 130; [0049], where client system 130 may be any suitable computing device, for example, a personal computer, a laptop, a cell phone, a smartphone, or a tablet computer; [0047], where users are able to view the same content and interact with one another on a device); and 
a non-transitory computer-implementable application implementable via the series of client devices and the remote computer-based service system configured to enable the series of users (a) to initiate social commentary atop select video content via the series of client devices (Garcia: Fig. 23, [0218], where when watching a show, a mobile chat app 2320 may be launched on mobile device allowing user to interact with other users by viewing and posting chat messages about the show; [0222], chat messages displayed in mobile chat app may be concurrently shown on TV 830 in a chat area 2310); (b) input personal demographic data and data release rules to the remote computer-based service system (Garcia: [0078], where a user may provide demographic data such as name, profile picture, birth date, gender, marital status, employment, education, preferences, interests, etc. to a social-networking system; [0049], where users are allowed to opt in or opt out of having their actions shared with other systems, e.g. third-party systems, by setting appropriate privacy settings); and (c) set data retention rules (Garcia: [0049], where users are allowed to opt in or opt out of having their actions logged by social-networking system); 
the Digital Social Recorder system being configured to allow the series of users to view therethrough the broadcast through a legally compliant content source selected by each user, with social commentary generated by users being communicated to other users simultaneously (Garcia: [0089], where users may associate multiple external services with their social networking identifier allowing sharing of all content across multiple content delivery services; [0088], where one user watches “The Marine” from Hulu and another user accesses the film “The Marine” on Comcast digital cable;  Social networking system identifies content irrespective of the source and format of the content metadata); 
each user being able to view previous portions of the broadcast with social content layered atop the previous portions of the broadcast when the broadcast is live, and each user being able to view social commentary layered atop the broadcast as the user watches the broadcast when the broadcast is pre-recorded and viewed through an on-demand service (Garcia: Fig. 23, [0218] and [0222], where a mobile chat app 2320, which can be displayed on TV 830, allows a user to view chat messages from other users who are currently watching the show or have watched the show in the past.  The chat messages may be time-stamped to allow the messages to appear to other users during the appropriate time during the show; [0116], where messages from friends are shown to a user at the point in a show in which the messages were posted, regardless of whether the show is being viewed in real-time or time-delayed; [0117], where chat sessions may be overlaid on top of a TV show being viewed); 
the video content being from the same or different networks (Garcia: [0088], where one user watches “The Marine” from Hulu and another user accesses the film “The Marine” on Comcast digital cable;  Social networking system identifies content irrespective of the source and format of the content metadata).
But Garcia fails to explicitly disclose a video search system, in co-operation with the remote computer-based system, configured to search video content via the remote computer-based system.
Sull from a similar endeavor teaches a video search system, in co-operation with the remote computer-based system, configured to search video content via the remote computer-based system (Sull: Abstract, where video images on a wide area network such as the Internet can be indexed and searched; [0052], where indexing and searching multimedia information on any device capable of connecting to the network is presented; [0054], where the multimedia file can be stored at remote locations). 
As content become readily available on wide area networks such as the Internet, searching, indexing and locating desired content in large volumes of multimedia will become more difficult, (Sull: [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia in view of Sull such that indexing, searching and retrieving of multimedia information on any device capable of connecting to the network is facilitated, (Sull: [0052]).  Searching for relevant multimedia content is based on at least one feature saved in a multimedia bookmark, (Sull: [0060]).
But the combined teaching of Garcia and Sull fail to explicitly disclose the video search system being configured to map video content back to an original broadcast. 
Lee from a similar endeavor teaches the video search system being further configured to map video content back to an original broadcast (Lee: Fig. 7 and [0120] – [0121], where a channel map of a retransmitted broadcast program is configured with a channel number of an original broadcast medium which map stores information including original broadcast medium and originally broadcasted channel number).
Because broadcast programs can be retransmitted, it is difficult to identify the origin of a broadcast, (Lee: [0005] and [0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia and Sull in view of Lee to provide information for an original channel when a broadcast has been retransmitted, (Lee: [0015]).  A channel map is configured by synthesizing the extracted original broadcast medium and the original channel number of the retransmitted program, (Lee: [0019]).  Identifying an original broadcast of video content is well-known in the art.

Regarding Claim 54, the combined teaching of Garcia, Sull and Lee discloses the Digital Social Recorder system of claim 52 wherein the video search system is configured to commence in response to a select video file or a select video file URL being submitted by a select client device to the remote computer-based system (Sull: Fig. 10 and [0215], where multimedia content is selected to play; [0225], where a user at a client selects a bookmarked image and the client sends the image to the server), and to process the select video file or video file URL into a series of frames, the series of frames being extracted into a target image size (Sull: [0214], where a frame-based video search may be employed; [0493], where important blocks in an image can be compressed to reduce the overall data size of the compressed image while preserving the image fidelity that the author intended).  This claim is rejected on the same grounds as Claim 54.

Regarding Claim 55, the combined teaching of Garcia, Sull and Lee discloses the Digital Social Recorder system of claim 54 wherein the video search system is configured to produce a concatenated pixel search matrix from the series of frames to query against a video database (Sull: [0380] – [0381], where content may be represented by a queue matrix.  When a user searches the database for an image, system will return a list of similar images; [0052], where video content is one or more frames of video; [0177], where content information saved in the bookmark is used in searching the multimedia database; [0066], where direct links between images are based on relevance between images and each image has a queue of links which are propagated through linked images in a relevance graph).  This claim is rejected on the same grounds as Claim 52.

Regarding Claim 56, the combined teaching of Garcia, Sull and Lee discloses the Digital Social Recorder system of claim 54 wherein the video search system is configured to produce a series of pixel search matrices, a concatenated pixel search matrix being produced for each frame of the series of frames that will be used in a search query (Sull: [0066], where each image has a queue of links which are propagated through linked images in a relevance graph; [0052], where video content is one or more frames of video).  This claim is rejected on the same grounds as Claim 52.



Claims 32 – 34 and 57 - 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gracia in view of Sull and Lee as applied to claims 25 and 52 above, and further in view of Coppinger, US Patent 5,987,150 (hereinafter Coppinger) and Chen et al., US Pub. 2015/0296228 A1 (hereinafter Chen).

Regarding Claim 32, the combined teaching of Garcia, Sull and Lee discloses the Digital Social Recorder system of claim 25 wherein the video search system is configured to map the video content posted on social networks to their original streams (Garcia: Fig. 8 and [0108], where social TV dongle 810 may overlay videos from NetFlix on the video stream 850).  But Garcia, Sull and Lee fail to explicitly disclose wherein the video search system is configured to allow broadcasters to locate streams/content.
Coppinger from a similar endeavor teaches allow broadcasters to locate streams/content (Coppinger: col. 1 ll. 42 – 48, where it is well-known the broadcaster can index video segments as taught by Coppinger in the background).
While it is well-known that broadcasters can manually index video segments, this process can be very time consuming and thus very inefficient, (col. 1 ll. 42 – 49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia, Sull and Lee in view of Coppinger such that video is identified by recognizing a graphic associating the video segment with the subject, (col. 1 ll. 50 – 55).
But Garcia, Sull, Lee and Coppinger fail to explicitly disclose the streams/content being queried by a web crawling system, the web crawling system is configured to output video content posted on social networks.
Chen from a similar endeavor teaches the streams/content being queried by a web crawling system, the web crawling system being configured to output video content posted on social networks (Chen: Fig. 25 and [0171], where utilizing a video search engine which crawls various servers including social media server systems 2512, 2514.  Video segments in response to a search query received from a user device are identified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia, Sull, Lee and Coppinger in view of Chen to provide users with video content that matters most to them, ([0005]).  Video from a variety of sources are segmented and links are provided containing additional information, ([0005]).
	

Regarding Claim 33, the combined teaching of Garcia, Sull, Lee, Coppinger and Chen discloses the Digital Social Recorder system of claim 32 wherein the video content posted on social networks and mapped to their original streams may be indexed and referenced in a social reference database, the social reference database being configured to associate social posts with stream identifiers and start and stop positions for social commentary (Garcia: Fig. 4 and [0088], where content may be tagged with content identifiers and metadata, such as program name, actors, producer, director, etc.; [0224], where social networking system may store time-stamped chat messages and other metadata in a data repository such as a database).

Regarding Claim 34, the combined teaching of Garcia, Sull, Lee, Coppinger and Chen discloses the Digital Social Recorder system of claim 33 wherein the series of client devices are enabled to stream content; retrieve social post data from the social reference database; layer or overlay social commentary on a video timeline; or display social commentary as video content is streamed (Garcia: Fig. 23, [0218], where when watching a show, a mobile chat app 2320 may be launched on mobile device allowing user to interact with other users by viewing and posting chat messages about the show; [0222], chat messages displayed in mobile chat app may be concurrently shown on TV 830 in a chat area 2310; Fig. 23, [0218] and [0222], where a mobile chat app 2320, which can be displayed on TV 830, allows a user to view chat messages from other users who are currently watching the show or have watched the show in the past.  The chat messages may be time-stamped to allow the messages to appear to other users during the appropriate time during the show; [0116], where messages from friends are shown to a user at the point in a show in which the messages were posted, regardless of whether the show is being viewed in real-time or time-delayed; [0117], where chat sessions may be overlaid on top of a TV show being viewed).

Regarding Claim 57, the combined teaching of Garcia, Sull and Lee discloses the Digital Social Recorder system of claim 52 wherein the video search system is configured to map the video content posted on social networks to their original streams (Garcia: Fig. 8 and [0108], where social TV dongle 810 may overlay videos from NetFlix on the video stream 850).  But Garcia, Sull and Lee fail to explicitly disclose wherein the video search system is configured to allow broadcasters to locate streams/content.
Coppinger from a similar endeavor teaches allow broadcasters to locate streams/content (Coppinger: col. 1 ll. 42 – 48, where it is well-known the broadcaster can index video segments as taught by Coppinger in the background).
While it is well-known that broadcasters can manually index video segments, this process can be very time consuming and thus very inefficient, (col. 1 ll. 42 – 49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia, Sull and Lee in view of Coppinger such that video is identified by recognizing a graphic associating the video segment with the subject, (col. 1 ll. 50 – 55).
But Garcia, Sull, Lee and Coppinger fail to explicitly disclose the streams/content being queried by a web crawling system, the web crawling system is configured to output video content posted on social networks.
Chen from a similar endeavor teaches the streams/content being queried by a web crawling system, the web crawling system being configured to output video content posted on social networks (Chen: Fig. 25 and [0171], where utilizing a video search engine which crawls various servers including social media server systems 2512, 2514.  Video segments in response to a search query received from a user device are identified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia, Sull, Lee and Coppinger in view of Chen to provide users with video content that matters most to them, ([0005]).  Video from a variety of sources are segmented and links are provided containing additional information, ([0005]).

Regarding Claim 58, the combined teaching of Garcia, Sull, Lee, Coppinger and Chen discloses the Digital Social Recorder system of claim 57 wherein the video content posted on social networks and mapped to their original streams may be indexed and referenced in a social reference database, the social reference database being configured to associate social posts with stream identifiers and start and stop positions for social commentary (Garcia: Fig. 4 and [0088], where content may be tagged with content identifiers and metadata, such as program name, actors, producer, director, etc.; [0224], where social networking system may store time-stamped chat messages and other metadata in a data repository such as a database).

Regarding Claim 59, the combined teaching of Garcia, Sull, Lee, Coppinger and Chen discloses the Digital Social Recorder system of claim 58 wherein the series of client devices are enabled to stream content; retrieve social post data from the social reference database; overlay social commentary on a video timeline; or display social commentary as video content is streamed (Garcia: Fig. 23, [0218], where when watching a show, a mobile chat app 2320 may be launched on mobile device allowing user to interact with other users by viewing and posting chat messages about the show; [0222], chat messages displayed in mobile chat app may be concurrently shown on TV 830 in a chat area 2310; Fig. 23, [0218] and [0222], where a mobile chat app 2320, which can be displayed on TV 830, allows a user to view chat messages from other users who are currently watching the show or have watched the show in the past.  The chat messages may be time-stamped to allow the messages to appear to other users during the appropriate time during the show; [0116], where messages from friends are shown to a user at the point in a show in which the messages were posted, regardless of whether the show is being viewed in real-time or time-delayed; [0117], where chat sessions may be overlaid on top of a TV show being viewed).


Claims 35 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gracia in view of Sull and Lee as applied to claims 25 and 52 above, and further in view of Evans, US Pub. 2015/0120535 A1 (hereinafter Evans).

Regarding Claim 35, the combined teaching of Garcia, Sull and Lee discloses the Digital Social Recorder system of claim 25.  But Garcia, Sull and Lee fail to explicitly disclose wherein performer attribution is added to reference data within the remote computer-based service system in order to facilitate payout to select performers via a smart contract.
Evans from a similar endeavor teaches performer attribution is added to reference data within the remote computer-based service system in order to facilitate payout to select performers via a smart contract (Evans: [0018], where payment component makes payment to artists; Fig. 5 and [0080], where number of streams is counted until a threshold value is reached, then a payment is made to the artist; [0017], where a long-term sustainable media ecosystem is facilitated). 
With the rise of streaming media distribution platforms, traditional media distribution channels have been disrupted, (Evans: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia, Sull and Lee in view of Evans to improve media distribution for streaming and downloading digital media that provides payouts to artists (Evans: [0004] and [0017]).

Regarding Claim 60, the combined teaching of Garcia, Sull and Lee discloses the Digital Social Recorder system of claim 52.  But Garcia, Sull and Lee fail to explicitly disclose wherein performer attribution is added to reference data within the remote computer-based service system in order to facilitate payout to select performers via a smart contract.
Evans from a similar endeavor teaches performer attribution is added to reference data within the remote computer-based service system in order to facilitate payout to select performers via a smart contract (Evans: [0018], where payment component makes payment to artists; Fig. 5 and [0080], where number of streams is counted until a threshold value is reached, then a payment is made to the artist; [0017], where a long-term sustainable media ecosystem is facilitated). 
With the rise of streaming media distribution platforms, traditional media distribution channels have been disrupted, (Evans: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia, Sull and Lee in view of Evans to improve media distribution for streaming and downloading digital media that provides payouts to artists (Evans: [0004] and [0017]).



	
Claims 36 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gracia in view of Sull and Lee as applied to claims 25 and 52 above, and further in view of Stollery, US Pub. 2020/0145194 A1 (hereinafter Stollery) and Evans.

Regarding Claim 36, the combination of Garcia, Sull and Lee discloses the Digital Social Recorder system of claim 25 configured to enable contextual user-directed advertisement placement or a contextual advertisement metadata overlay based upon video content consumption and/or social commentary associated with video content consumption relevant to saved user profile information (Gracia: [0108], where social TV dongle may overlay advertisements from social networking system onto video stream; [0055], where user profile store maintains interest information for users according to one or more categories; [0222], chat messages displayed in mobile chat app may be concurrently shown on TV 830 in a chat area 2310) while simultaneously being targeted based on personal demographic, geographic, and consumption behavior (Gracia: [0162], where it is determined that a user is watching a particular show that is typically watched by a certain demographic, an advertisement for a product directed to that demographic may be displayed to the user).  But Garcia, Sull and Lee fail to explicitly disclose saved within a crypto ghost coin account, the crypto ghost coin account being configured to shield an identity of a user.
Stollery from a similar endeavor teaches saved within a crypto ghost coin account, the crypto ghost coin account being configured to shield an identity of a user (Stollery: [0025], where blockchain, such as crypto, digital currency, altcoin or token, wallet using smart contract translation for various transaction protect user identify).
Blockchain is a decentralized database on a distributed computing system that maintains a continuously growing list of ordered records called blocks, (Stollery: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gracia, Sull and Lee in view of Stollery to achieve decentralized consensus, (Stollery: [0004]).  The network may utilize cryptography to securely process transactions over the network, (Stollery: [0017]).  But Gracia, Sull, Lee and Stollery fail to explicitly disclose user being rewarded for activity participation.  
Evans from a similar endeavor teaches user being rewarded for activity participation (Evans: [0048], where fan participation is rewarded with a percentage of the total advertising revenue generated during active listens and fan ”favoriting” of their playlists). 
With the rise of streaming media distribution platforms, traditional media distribution channels have been disrupted, (Evans: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia, Sull, Lee and Stollery in view of Evans to improve media distribution for streaming and downloading digital media that provides payouts to artists (Evans: [0004] and [0017]).

Regarding Claim 61, the combined teaching of Garcia, Sull and Lee discloses the Digital Social Recorder system of claim 52 configured to enable contextual advertisement placement or a contextual advertisement metadata overlay based upon video content consumption and/or social commentary associated with video content consumption relevant to saved user profile information (Gracia: [0108], where social TV dongle may overlay advertisements from social networking system onto video stream; [0055], where user profile store maintains interest information for users according to one or more categories; [0222], chat messages displayed in mobile chat app may be concurrently shown on TV 830 in a chat area 2310) while simultaneously being targeted based on personal demographic, geographic, and consumption behavior.  (Gracia: [0162], where it is determined that a user is watching a particular show that is typically watched by a certain demographic, an advertisement for a product directed to that demographic may be displayed to the user).  But Garcia, Sull and Lee fail to explicitly disclose saved within a crypto ghost coin account, the crypto ghost coin account being configured to shield an identity of a user.
Stollery from a similar endeavor teaches saved within a crypto ghost coin account, the crypto ghost coin account being configured to shield an identity of a user (Stollery: [0025], where blockchain, such as crypto, digital currency, altcoin or token, wallet using smart contract translation for various transaction protect user identify).
Blockchain is a decentralized database on a distributed computing system that maintains a continuously growing list of ordered records called blocks, (Stollery: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gracia, Sull and Lee in view of Stollery to achieve decentralized consensus, (Stollery: [0004]).  The network may utilize cryptography to securely process transactions over the network, (Stollery: [0017]).  But Gracia, Sull, Lee and Stollery fail to explicitly disclose user being rewarded for activity participation.  
Evans from a similar endeavor teaches user being rewarded for activity participation (Evans: [0048], where fan participation is rewarded with a percentage of the total advertising revenue generated during active listens and fan ”favoriting” of their playlists). 
With the rise of streaming media distribution platforms, traditional media distribution channels have been disrupted, (Evans: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia, Sull, Lee and Stollery in view of Evans to improve media distribution for streaming and downloading digital media that provides payouts to artists (Evans: [0004] and [0017]).


Claims 63 and 66 - 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al., US Pub. 2014/0067998 A1 (hereinafter Garcia) in view of Sull et al., US Pub. 2002/0069218 A1 (hereinafter Sull) [included in the IDS dated 3/18/2021].

In regards to Claim 63, Garcia discloses a Digital Social Recorder system operable within a computer network environment (Garcia: Fig. 1 and [0048] – [0049], where network environment 100 is associated with a social-networking system and includes a client system 130 which may be any suitable computing device, such as, a personal computer, a laptop, a cell phone, a smartphone or a tablet computer) which is configured to allow (a) a series of users to comment and engage with a broadcast to be registered in a centralized manner (Garcia: Figs. 5 and 8 and [0016], where both user 101 and friend 101a are viewing the same live show, social TV dongle 810 may display to user 101 posts by friend 101a about the show; Fig. 1 and [0049], where social-networking system 160 may be a network-addressable computing system hosting an online social network and may be accessed by other components of network environment 100 either directly or via network 110; Fig. 1 and [0048], where the network environment may include multiple social-networking systems 160), and (b) the series of users to see social commentary from at least one social network related to specific portions of the broadcast (Garcia: Fig. 23, [0218] and [0222], where a mobile chat app 2320, which can be displayed on TV 830, allows a user to view chat messages from other users who are currently watching the show or have watched the show in the past.  The chat messages may be time-stamped to allow the messages to appear to other users during the appropriate time during the show), the Digital Social Recorder system being agnostic to the at least one social network (Garcia: Fig. 1, [0048] and [0318], where social-networking system 160 may consist of any suitable number of social-networking systems and users of social networking systems 160 may submit posts, comments, chat sessions, or any other content regarding content) and comprising:
a remote computer-based service system within the computer network environment, the remote computer-based service system being configured to provide and maintain a cross provider reference database, the cross provider reference database being configured to map media provider content to media content hashes within a media content pool via one of a metadata mapping mechanism or a media content finger printing mechanism (Garcia: Figs. 1 - 2 and [0057], where web server 210 links social networking system to one or more client devices 130 and/or one or more third-party content object providers 170 via a network 110; Fig. 4 and [0088], where content may be tagged with content identifiers and metadata from content databases 401 .  Social networking system compares various attributes about the content object, i.e. name, actors, duration, air date, etc., irrespective of the source and format of the content metadata.  For example, “The Marine” watched by a user on Hulu would be the same graph object as “The Marine” currently being watched by a user on Comcast digit cable; [0153], where fingerprints for known TV shows can be stored in a database); 
a series of client devices configured to enable the series of users to interact with the remote computer-based system (Garcia: Figs. 1 – 2 and [0057], where web server 210 links the social networking system to one or more client devices 130; [0049], where client system 130 may be any suitable computing device, for example, a personal computer, a laptop, a cell phone, a smartphone, or a tablet computer; [0047], where users are able to view the same content and interact with one another on a device); and 
a non-transitory computer-implementable application implementable via the series of client devices and the remote computer-based service system is configured to enable the series of users (a) to initiate social commentary atop select video content via the series of client devices (Garcia: Fig. 23, [0218], where when watching a show, a mobile chat app 2320 may be launched on mobile device allowing user to interact with other users by viewing and posting chat messages about the show; [0222], chat messages displayed in mobile chat app may be concurrently shown on TV 830 in a chat area 2310); (b) input personal demographic data and data release rules to the remote computer-based service system (Garcia: [0078], where a user may provide demographic data such as name, profile picture, birth date, gender, marital status, employment, education, preferences, interests, etc. to a social-networking system; [0049], where users are allowed to opt in or opt out of having their actions shared with other systems, e.g. third-party systems, by setting appropriate privacy settings); and (c) set data retention rules (Garcia: [0049], where users are allowed to opt in or opt out of having their actions logged by social-networking system); 
the Digital Social Recorder system being configured to allow the series of users to view therethrough the broadcast through a legally compliant content source selected by each user, with social commentary generated by users being communicated to other users simultaneously (Garcia: [0089], where users may associate multiple external services with their social networking identifier allowing sharing of all content across multiple content delivery services; [0088], where one user watches “The Marine” from Hulu and another user accesses the film “The Marine” on Comcast digital cable;  Social networking system identifies content irrespective of the source and format of the content metadata); 
each user being able to view previous portions of the broadcast with social content from at least one social network layered atop the previous portions of the broadcast when the broadcast is live, and each user being able to view social commentary from at least one social network layered atop the broadcast as the user watches the broadcast when the broadcast is pre-recorded and viewed through an on- demand service (Garcia: Fig. 23, [0218] and [0222], where a mobile chat app 2320, which can be displayed on TV 830, allows a user to view chat messages from other users who are currently watching the show or have watched the show in the past.  The chat messages may be time-stamped to allow the messages to appear to other users during the appropriate time during the show; [0116], where messages from friends are shown to a user at the point in a show in which the messages were posted, regardless of whether the show is being viewed in real-time or time-delayed; [0117], where chat sessions may be overlaid on top of a TV show being viewed).
But Garcia fails to explicitly disclose a video search system, in co-operation with the remote computer-based system, configured to search video content via the remote computer-based system.
Sull from a similar endeavor teaches a video search system, in co-operation with the remote computer-based system, configured to search video content via the remote computer-based system (Sull: Abstract, where video images on a wide area network such as the Internet can be indexed and searched; [0052], where indexing and searching multimedia information on any device capable of connecting to the network is presented; [0054], where the multimedia file can be stored at remote locations). 
As content become readily available on wide area networks such as the Internet, searching, indexing and locating desired content in large volumes of multimedia will become more difficult, (Sull: [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia in view of Sull such that indexing, searching and retrieving of multimedia information on any device capable of connecting to the network is facilitated, (Sull: [0052]).  Searching for relevant multimedia content is based on at least one feature saved in a multimedia bookmark, (Sull: [0060]).

Regarding Claim 66, the combined teaching of Garcia and Sull discloses the Digital Social Recorder system of claim 63 wherein the video search system is configured to commence in response to a select video file or a select video file URL being submitted by a select client device to the remote computer-based system (Sull: Fig. 10 and [0215], where multimedia content is selected to play; [0225], where a user at a client selects a bookmarked image and the client sends the image to the server), and to process the select video file or video file URL into a series of frames, the series of frames being extracted into a target image size  (Sull: [0214], where a frame-based video search may be employed; [0493], where important blocks in an image can be compressed to reduce the overall data size of the compressed image while preserving the image fidelity that the author intended).  This claim is rejected on the same grounds as Claim 66.

Regarding Claim 67, the combined teaching of Garcia and Sull discloses the Digital Social Recorder system of claim 66 wherein the video search system is configured to produce a concatenated pixel search matrix from the series of frames to query against a video database (Sull: [0380] – [0381], where content may be represented by a queue matrix.  When a user searches the database for an image, system will return a list of similar images; [0052], where video content is one or more frames of video; [0177], where content information saved in the bookmark is used in searching the multimedia database; [0066], where direct links between images are based on relevance between images and each image has a queue of links which are propagated through linked images in a relevance graph).  This claim is rejected on the same grounds as Claim 63.

Regarding Claim 68, the combined teaching of Garcia and Sull discloses the Digital Social Recorder system of claim 66 wherein the video search system is configured to produce a series of pixel search matrices, a concatenated pixel search matrix being produced for each frame of the series of frames used in a search query (Sull: [0066], where each image has a queue of links which are propagated through linked images in a relevance graph; [0052], where video content is one or more frames of video).  This claim is rejected on the same grounds as Claim 63.



Claims 69 - 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gracia in view of Sull as applied to claim 63 above, and further in view of Coppinger, US Patent 5,987,150 (hereinafter Coppinger) and Chen et al., US Pub. 2015/0296228 A1 (hereinafter Chen).

Regarding Claim 69, the combined teaching of Garcia and Sull discloses the Digital Social Recorder system of claim 63 wherein the video search system is configured to map the video content posted on social networks to their original streams (Garcia: Fig. 8 and [0108], where social TV dongle 810 may overlay videos from NetFlix on the video stream 850).  But Garcia and Sull fail to explicitly disclose wherein the video search system is configured to allow broadcasters to locate streams/content.
Coppinger from a similar endeavor teaches allow broadcasters to locate streams/content (Coppinger: col. 1 ll. 42 – 48, where it is well-known the broadcaster can index video segments as taught by Coppinger in the background).
While it is well-known that broadcasters can manually index video segments, this process can be very time consuming and thus very inefficient, (col. 1 ll. 42 – 49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia and Sull in view of Coppinger such that video is identified by recognizing a graphic associating the video segment with the subject, (col. 1 ll. 50 – 55).
But Garcia, Sull and Coppinger fail to explicitly disclose the streams/content being queried by a web crawling system, the web crawling system is configured to output video content posted on social networks.
Chen from a similar endeavor teaches the streams/content being queried by a web crawling system, the web crawling system being configured to output video content posted on social networks (Chen: Fig. 25 and [0171], where utilizing a video search engine which crawls various servers including social media server systems 2512, 2514.  Video segments in response to a search query received from a user device are identified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia, Sull and Coppinger in view of Chen to provide users with video content that matters most to them, ([0005]).  Video from a variety of sources are segmented and links are provided containing additional information, ([0005]).

Regarding Claim 70, Garcia, Sull, Coppinger and Chen discloses the Digital Social Recorder system of claim 69 wherein the video content posted on social networks and mapped to their original streams may be indexed and referenced in a social reference database, the social reference database being configured to associate social posts with stream identifiers and start and stop positions for social commentary (Garcia: Fig. 4 and [0088], where content may be tagged with content identifiers and metadata, such as program name, actors, producer, director, etc.; [0224], where social networking system may store time-stamped chat messages and other metadata in a data repository such as a database).

Regarding Claim 71, the combined teaching of Garcia, Sull, Coppinger and Chen discloses the Digital Social Recorder system of claim 70 wherein the series of client devices are enabled to stream content; retrieve social post data from the social reference database; overlay social commentary on a video timeline; or display social commentary as video content is streamed (Garcia: Fig. 23, [0218], where when watching a show, a mobile chat app 2320 may be launched on mobile device allowing user to interact with other users by viewing and posting chat messages about the show; [0222], chat messages displayed in mobile chat app may be concurrently shown on TV 830 in a chat area 2310; Fig. 23, [0218] and [0222], where a mobile chat app 2320, which can be displayed on TV 830, allows a user to view chat messages from other users who are currently watching the show or have watched the show in the past.  The chat messages may be time-stamped to allow the messages to appear to other users during the appropriate time during the show; [0116], where messages from friends are shown to a user at the point in a show in which the messages were posted, regardless of whether the show is being viewed in real-time or time-delayed; [0117], where chat sessions may be overlaid on top of a TV show being viewed).


	
Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gracia in view of Sull and Lee as applied to claims 63 above, and further in view of Stollery, US Pub. 2020/0145194 A1 (hereinafter Stollery) and Evans.

Regarding Claim 72, the combined teaching of Garcia and Sull discloses the Digital Social Recorder system of claim 63.  But Garcia and Sull fail to explicitly disclose wherein performer attribution is added to reference data within the remote computer-based service system in order to facilitate payout to select performers via a smart contract.
Evans from a similar endeavor teaches performer attribution is added to reference data within the remote computer-based service system in order to facilitate payout to select performers via a smart contract (Evans: [0018], where payment component makes payment to artists; Fig. 5 and [0080], where number of streams is counted until a threshold value is reached, then a payment is made to the artist; [0017], where a long-term sustainable media ecosystem is facilitated). 
With the rise of streaming media distribution platforms, traditional media distribution channels have been disrupted, (Evans: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia and Sull in view of Evans to improve media distribution for streaming and downloading digital media that provides payouts to artists (Evans: [0004] and [0017]).

Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gracia in view of Sull as applied to claim 63 above, and further in view of Stollery, US Pub. 2020/0145194 A1 (hereinafter Stollery) and Evans.

Regarding Claim 73, the combination of Garcia and Sull discloses the Digital Social Recorder system of claim 63 configured to enable contextual advertisement placement or a contextual advertisement metadata overlay targeted to a user, based upon the user's personal demographic information, geographic location, or consumption of video content and/or social commentary associated with video content (Gracia: [0108], where social TV dongle may overlay advertisements from social networking system onto video stream; [0055], where user profile store maintains interest information for users according to one or more categories; [0222], chat messages displayed in mobile chat app may be concurrently shown on TV 830 in a chat area 2310; [0162], where it is determined that a user is watching a particular show that is typically watched by a certain demographic, an advertisement for a product directed to that demographic may be displayed to the user).  But Garcia and Sull fail to explicitly disclose where the user's identity is protected by a crypto ghost coin or token account.
Stollery from a similar endeavor teaches where the user's identity is protected by a crypto ghost coin or token account (Stollery: [0025], where blockchain, such as crypto, digital currency, altcoin or token, wallet using smart contract translation for various transaction protect user identify).
Blockchain is a decentralized database on a distributed computing system that maintains a continuously growing list of ordered records called blocks, (Stollery: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gracia and Sull in view of Stollery to achieve decentralized consensus, (Stollery: [0004]).  The network may utilize cryptography to securely process transactions over the network, (Stollery: [0017]).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim, US Pub. 2015/0271546 A1 discloses searching a database of social media messages to obtain messages that include a social media handle of a video program that a viewer is interested in, ([0046]).
Siders, US Pub. 2016/0014477 A1 discloses sharing social media comments from viewers regarding video content where user comments are gathered independently of the social networking platform, i.e. a cross-platform basis, ([0058]).
Doyle et al., US Pub. 2015/0025977 A1 disclose aggregating combining or otherwise joining individualized data from respective social network into a single output or single source, [0039]).
Wait et al., US Pub. 2019/0013047 A1 disclose identifying interesting portions of videos based on the people, objects or motion of the people/objects in the videos, (Abstract and [0039]).
Rassool, US Pub. 2014/0150111 A1 discloses determining ID of a video via a watermark which can be used in tracing a copied A/V signal to a source, ([0051] and [0082]).
Gillead et al., US Pub. 2015/0195095 A1 disclose creating a truly agnostic social collaborative platform for documents to provide live social feeds to all readers, regardless of proprietary platforms document formats, ([0055]).
Kelley, US Pub. 2013/0133000 A1 discloses to a user watching a video program that a friend on a social network has posted content that is associated with the video program that the user is viewing which the user can then elect to view at the same time that they are watching the video program, ([0038]).
Jee Yeon Hwang, P. P. i. Conesa, H. Holtzman and M. -J. Montpetit, "CommenTV: A time-sensitive social commenting system for audiovisual content," 2012 IEEE Consumer Communications and Networking Conference (CCNC), 2012, pp. 84-88, doi: 10.1109/CCNC.2012.6181062 disclose a social bookmarking system for audiovisual content, (Abstract).
Schumann et al., US Patent 6,285,774 B1 disclose the source of a video could be traced 
using pixel blocks analyzed frame by frame, (Abstract).
	Jayaram, US Patent 9,306,989 B1 discloses users are able to share and view comments associated with media content which is synchronized to the broadcast media program and associated with a social network, (Abstract).
	Fink et al., US Pub. 2009/0300475 A1 disclose the creation of annotations with a video, ([0004]).
	Kim et al., US Patent 8,938,768 B2 disclose a screen including a content display region and a chat region, (Fig. 49 and col. 43 ll. 4 – 10).
	Palekar, US Pub. 2011/0283341 A1 disclose allowing the user to specify data-retention policies, ([0030]).
	Foote et al., US Pub. 2002/0028021 A1 disclose video file is decoded and transformed into a rectangular matrix of pixels, (Fig.2 and [0064]).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421